 

[ex10-1_001.jpg]

 

April 17, 2018

 

Glen Messina

 

Dear Glen,

 

On behalf of Ocwen Financial Corporation (the “Company”) and the Company’s Board
of Directors, we are very excited to confirm the terms of your offer, effective
immediately upon your acceptance by your signature below delivered to me:

 

● Employment Effective Date: Your employment hereunder will be commence on the
date of consummation of the merger of POMS Corp., a wholly-owned subsidiary of
the Company (“POMS”), with and into PHH Corporation (“PHH”) (the “Effective
Date”), pursuant to the Agreement and Plan of Merger, dated February 27, 2018,
by and among the Company, POMS and PHH (the “Merger Agreement”).     ● Position:
On the Effective Date, you will begin employment as a President and Chief
Executive Officer for the Company and you will be appointed as a member of the
Company’s Board of Directors (the “Board”). In that capacity, you will report
directly to the Board and have all of the customary authorities, duties and
responsibilities that accompany these positions.     ● Duties and Compensation
Before the Effective Date. Before the Effective Date, you will not, directly or
indirectly, provide any services to the Company in any capacity whatsoever.
Nothing in this offer letter is intended to permit or authorize you to perform
any services or take any action which is in violation of or inconsistent with
the terms of your May 22, 2016 Restrictive Covenant Agreement and June 28, 2017
Separation and General Release Agreement with PHH and you agree that the terms
of such Restrictive Covenant Agreement and Separation and General Release
Agreement remain in full force and effect. In light of the fact that your
compensation as President and Chief Executive Officer, below, will not begin
until the Effective Date, for each month from May 1, 2018 through the Effective
Date, the Company will pay you two hundred forty thousand dollars ($240,000), up
to a maximum of one million, two hundred thousand dollars ($1,200,000). If the
Company terminates your employment for Cause or you terminate your employment
without Good Reason (each as defined in Annex A) during the one year period
following the Effective Date or you rescind your acceptance before the Effective
Date, you will be required to reimburse the Company for all amounts paid prior
to the Effective Date. If the Merger Agreement terminates for any reason before
the Effective Date, you will not be required to repay any amounts previously
paid you under this offer letter and this offer letter will terminate.

 

 

 

 

● Professional Fees. The Company will pay your reasonable professional fees
incurred to negotiate and prepare this letter and all related agreements in an
amount not to exceed $25,000.

 

The remainder of this offer letter, below (other than our signatures), will only
apply from and after the Effective Date.

 

● Annual Target Direct Compensation. Your initial annual target direct
compensation will be not less than five million, four hundred thousand dollars
($5,400,000) as follows:         ○ Base Salary: Your base salary will be at a
rate of nine hundred thousand dollars ($900,000) per annum, less applicable
taxes and deductions and will be paid in accordance with the Company’s normal
payroll practices.         ○ Annual Incentive: You will be eligible to receive
an annual target incentive of 150% of your base salary ($1,350,000). The actual
payout will be determined by the Compensation Committee of the Board in its
discretion based on your performance and the Company’s performance for the
relevant year. The annual target incentive for calendar year 2018 will be
pro-rated to your official start date. Annual incentive payments are subject to
applicable tax withholdings and deductions.         ○ Long-Term Incentive Grant:
You will be eligible to receive an annual long-term incentive grant having a
grant date fair value of not less than 350% of your base salary (initially,
$3,150,000). For 2018, your grant will be in the form of time-vesting restricted
stock units (“RSUs”) granted on the Effective Date and vesting 1/3 on each of
the first, second and third anniversaries of the Effective Date, except as
provided below (“2018 Stock Grant”). The 2018 Stock Grant will be subject to the
terms and conditions of the 2017 Performance Incentive Plan (the “2017 Plan”)
and the award agreement, which award agreement will be consistent with the terms
of this letter and substantially similar to the form previously provided to you.

 

Pursuant to Company practice, the Board reviews CEO compensation annually.

 

● Signing Option Grant: On the Effective Date, you will be granted an option
having a grant date fair value of one million, one hundred thousand dollars
($1,100,000) to purchase shares of the Company’s common stock (the “Signing
Option Grant”), subject to the terms and conditions of the 2017 Plan and the
applicable award agreement, which award will be consistent with this letter and
substantially similar to the form previously provided to you. The per share
exercise price for the Signing Option Grant will be the closing price of a share
of the Company’s common stock on the Effective Date. The term of the Options
shall begin on the Effective Date and will continue for a period of ten (10)
years. The Options shall vest 1/3 on each of the first, second and third
anniversaries of the Effective Date, except as provided below.

 

 

 

 

● Signing Stock Grant: On the Effective Date, you will be granted RSUs with an
aggregate grant date fair value equal to nine hundred thousand dollars
($900,000) (the “Signing Stock Grant”). The Signing Stock Grant will vest and
deliver 1/3 on each of the first, second and third anniversaries of the
Effective Date. Your Signing Option Grant and Signing Stock Grant will be
subject to the terms and conditions of the 2017 Plan and the applicable award
agreement, which will be consistent with this letter.     ● Relocation: The
Company will offer you relocation assistance under the Company’s Homeowner
Relocation Policy, effective February 2017 (the “Relocation Policy”), that has
been provided to you. Relocation assistance will be provided for relocation
expenses incurred prior to August 15, 2019, and will include the services of a
leading relocation services company, home sale assistance (in the form of a
guaranteed offer program) and reimbursement for costs and expenses on the terms
provided to you. The Company’s total cost for reimbursement for costs and
expenses relating to your relocation (including under the guaranteed offer
program but excluding the cost of the temporary commuting expenses as described
in the terms provided you) will be limited to five-hundred thousand dollars
($500,000). Pursuant to the terms of the Relocation Policy, in the event you
resign from your position within one year of your relocation, you will be
required to reimburse the Company for all amounts paid for your relocation.    
● Benefits: You will be eligible to participate in the Company Benefits Program
on the first day of the month following completion of 30 days of continuous
full-time employment. The Benefits Program includes medical, dental, vision,
group term life, long term disability and accidental death and dismemberment, as
well as other voluntary benefits such as term life and dependent life. A summary
of our benefits and 401k information is attached hereto. We have enclosed a
current summary of benefits and an insurance benefit booklet will be provided at
the time of your enrollment.     ● Paid Time Off (“PTO’’): Following 30 days of
employment, you will be eligible to accrue PTO at a rate of 2 and 1/4 days per
month (27 days annually). In addition, the Company currently provides eligible
employees with nine (9) paid holidays each year.     ● Indemnification: The
Company and you will enter into the customary form of indemnification agreement
applicable to members of the Board and executive officers. You will be covered
as an insured under the Company’s officers and directors liability insurance.

 

 

 

 

● Termination of Employment: In the event of the Company’s termination of your
employment without Cause or your termination of employment for Good Reason (each
as defined in Annex A), you will be eligible to receive from the Company: (a) a
lump sum termination payment in the amount of the sum of your then-current base
salary plus annual target incentive amount, (b) a lump sum payment equivalent to
the estimated cost of 18 months’ COBRA benefits, such aggregate lump sum (under
clauses (a) and (b)) to be paid within 30 days after your employment termination
date, (c) a pro rata annual bonus payment for the fiscal year in which your
termination occurs based on actual year-end achievement of Company financial
performance objectives (disregarding any exercise of negative discretion by the
Board or Compensation Committee and notwithstanding any terms of the annual
incentive plan to the contrary) which proration will be in the ratio of the
number of days employed during such year to 365 and paid when annual bonuses are
paid to other active executives, and (d) payment of any unpaid prior year bonus
in the amount earned for such year paid when such bonus is paid to other active
executives. In the event the Company adopts a severance policy following your
employment, you would be paid the greater of the severance under the terms of
the policy or under this offer letter. In addition, if your employment is
terminated by the Company without Cause or by you for Good Reason, or your
employment terminates due to your death or Disability (as defined in Annex A),
any unvested portion of the Signing Option Grant and Signing Stock Grant will
immediately vest and the Signing Option Grant will remain exercisable for three
(3) years (but not past the original term). The benefits in this paragraph are
conditioned on the timely delivery and effectiveness of a full release in favor
of the Company (including the Company’s customary restrictions on solicitation
of employees and interference with employees, customers and vendors for one year
following termination and no other restrictive covenants that had not been
agreed by you prior to such termination other than covenants relating to the
release of claims). For the avoidance of doubt, on a termination of your
employment by the Company for Cause, all of the Signing Option Grant (whether
vested or unvested) and any outstanding portion of the Signing Stock Grant will
be forfeited and cancelled.     ● Application of Company Policies: You will be
subject to all applicable policies of the Company that are applicable to members
of senior management, as in effect from time to time. Without limiting the
generality of the foregoing, as an executive officer, you will be subject to the
Company’s incentive compensation clawback policy (as may be in effect from time
to time).     ● Certain Federal Income Tax Compliance Requirements: The
provisions of Annex B will govern your compensation as may be applicable.

 

This offer and your acceptance are not to be construed as creating an employment
contract for any definite period of time. In this regard, your employment is
at-will. This means that just as you are free to leave your employment at any
time, the Company reserves the right to terminate your employment at any time
and for any reason, with or without cause or notice (it being agreed that you
may be eligible for benefits as set forth under “Termination of Employment”
above).

 

This offer and your acceptance are contingent upon our Company completing a
satisfactory formal investigation of your background including a review of your
employment history, criminal record and the successful completion of a drug
screening.

 

We have also enclosed a Pre-Dispute Agreement and an Employee Intellectual
Property Agreement for your execution. Please forward your signed paper work to
Edward G. Moran, Senior Vice President, Human Resources at
Edward.Moran@ocwen.com and bring originals on your first day. We are looking
forward to your leadership and are confident you will find your role challenging
and rewarding.

 

 

 

 

Sincerely,

 

Ocwen Financial Corporation         By: /s/ Timothy M. Hayes     Timothy M.
Hayes     Executive Vice President and General Counsel  

 

  Accepted and Agreed:       /s/ Glen Messina   Glen Messina

 

Enclosures

 

 

 

 

ANNEX A

 

As used in this offer letter, the following terms have the meanings specified in
this Annex.

 

● “Cause” means your (1) conviction of, or plea of guilty or nolo contendere to,
a felony; (2) willful and continued failure to use reasonable best efforts to
substantially perform your duties that you fail to remedy to the reasonable
satisfaction of the Company within 30 days after written notice is delivered by
the Company to you that sets forth in reasonable detail the basis of your
failure; or (3) willful misconduct that is or may reasonably be expected to have
a material adverse effect on the reputation or interests of the Company.     ●
“Disability” means a physical or mental impairment which, as reasonably
determined by the Committee, renders you unable to perform the essential
functions of your employment with the Company, even with reasonable
accommodation that does not impose an undue hardship on the Company, for more
than 180 days in any 12-month period, unless a longer period is required by
federal or state law, in which case that longer period would apply.     ● “Good
Reason” means (1) a material reduction by the Company in your base salary,
annual incentive opportunity or annual total target direct compensation; (2) a
material diminution in your position, authority, duties or responsibilities
(including reporting responsibilities) or failure by the Board to renominate you
for reelection to the Board for the period during which you serve as Chief
Executive Officer; or (3) a relocation of your location of employment by more
than 50 miles from the office where you are located as of the Effective Date; or
(4) the Company’s material breach of any provision of this offer letter;
provided that (A) you give written notice to the Company setting forth in
reasonable detail the basis of the event within 30 days of your becoming aware
of it, (B) such event has not been cured within 30 days after your written
notice and (C) you terminate your employment within 90 days after you give your
notice under (A).

 

 

 

 

ANNEX B

 

Section 280G / Section 4999:

 

In the event that any payments, entitlements or benefits (whether made or
provided pursuant to this letter or otherwise) provided to you constitute
“parachute payments” within the meaning of Section 280G of the Internal Revenue
Code (“Code”), may be subject to an excise tax imposed pursuant to Section 4999
of the Code, then, you will be entitled to the greater of, as determined on an
after-tax basis (taking into account any such excise tax), (i) such parachute
payments or (ii) the greatest reduced amount of such parachute payments as would
result in no amount of such parachute payments being subject to such excise tax.
Any such payment reduction contemplated by the preceding sentence will be
implemented as follows: first, by reducing any other cash payments to be made to
Executive but only if the value of such cash payments is not greater than the
parachute value of such payments; second, by cancelling the acceleration of
vesting of any outstanding equity-based compensation awards that are subject to
performance vesting, the performance goals for which were met as of your date of
termination or if later the date of the occurrence of the change in control;
third, by cancelling the acceleration of vesting of any restricted stock or
restricted stock unit awards; fourth, by eliminating the Company’s payment of
the cost of any post-termination continuation of medical and dental benefits for
you and your eligible dependents; and fifth, by cancelling the acceleration of
vesting of any stock options. In the case of the reductions to be made pursuant
to each of the above-mentioned clauses, the payment and/or benefit amounts to be
reduced and the acceleration of vesting to be cancelled will be reduced or
cancelled in the inverse order of their originally scheduled dates of payment or
vesting, as applicable, and shall be so reduced (x) only to the extent that the
payment and/or benefit otherwise to be paid or the vesting of the award that
otherwise would be accelerated, would be treated as a “parachute payment” within
the meaning of Section 280G(b)(2)(A) of the Code, and (y) only to the extent
necessary to achieved the required reduction hereunder. The determination of
such after-tax amount under clauses (i) and (ii), above, will be made by a
nationally recognized certified public accounting firm that is selected by the
Company and you, which firm shall not, without your consent, be a firm serving
as accountant (including as tax advisor or return preparer) or auditor for the
Company or for the individual, entity or group effecting the change in ownership
or effective control of the Company.

 

Section 409A:

 

Anything in this Agreement to the contrary notwithstanding:

 

(A) The parties intend that all payments and benefits under this letter comply
with Section 409A of the Code and the regulations promulgated thereunder
(collectively “Section 409A”) and, accordingly, to the maximum extent permitted,
this letter shall be interpreted in a manner in compliance therewith. To the
extent that any provision hereof is modified in order to comply with Section
409A, such modification shall be made in good faith and shall, to the maximum
extent reasonably possible, maintain the original intent and economic benefit to
you and the Company of the applicable provision without violating the provisions
of Section 409A.

 

 

 

 

(B) No amount shall be payable pursuant to upon a termination of your employment
unless such termination constitutes a “separation from service” with the Company
under Section 409A. To the maximum extent permitted by applicable law, amounts
payable to you pursuant to such provisions herein shall be made in reliance upon
the exception for certain involuntary terminations under a separation pay plan
or as short-term deferral under Section 409A. To the extent any amounts payable
upon your separation from service under this letter or otherwise are
nonqualified deferred compensation under Section 409A, and if you are at such
time a “specified employee” thereunder, then to the extent required under
Section 409A payment of such amounts shall be postponed until six (6) months
following the date of your separation from service (or until any earlier date of
your death), upon which date all such postponed amounts shall be paid to you in
a lump sum, and any remaining payments due under this letter shall be paid as
otherwise provided herein. The determination of whether you are a specified
employee at the time of your separation from service shall made by the Company
in accordance with Section 409A.

 

(C) To the extent that reimbursements or other in-kind benefits under this
letter constitute nonqualified deferred compensation, (i) all expenses or other
reimbursements hereunder shall be made on or prior to the last day of the
taxable year following the taxable year in which such expenses were incurred by
you, (ii) any right to reimbursement or in-kind benefits shall not be subject to
liquidation or exchange for another benefit, and (iii) no such reimbursement,
expenses eligible for reimbursement, or in-kind benefits provided in any taxable
year shall in any way affect the expenses eligible for reimbursement, or in-kind
benefits to be provided, in any other taxable year.

 

(D) For purposes of Section 409A, your right to receive installment payments
pursuant to this letter shall be treated as a right to receive a series of
separate and distinct payments. Whenever a payment under this letter specifies a
payment period with reference to a number of days, the actual date of payment
within the specified period shall be within the sole discretion of the Company.
Any other provision of this letter to the contrary notwithstanding, in no event
shall any payment or benefit under this letter that constitutes nonqualified
deferred compensation for purposes of Section 409A be subject to offset by any
other amount unless otherwise permitted by Section 409A.

 

(E) To the extent any amount payable to you is subject to your entering into a
release of claims with the Company and any such amount is a deferral of
compensation under Section 409A and which amount could be payable in either of
two taxable years for you, such payments shall be made or commence, as
applicable, on January 15 (or any later date within seven (7) days after the
release becomes irrevocable) of such later taxable year and shall include all
payments that otherwise would have been made before such date.

 

 

 

 